 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:18-cr-00130-JAD-PAL-1
 4
                   Plaintiff,                        ORDER
 5
            v.                                            ECF No. 28
 6
     BRENDON MCCORMICK,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the Sentencing hearing currently scheduled for

11                                                                       March 18, 2019, at
     Monday, February 25, 2019 at 9:00 a.m., be vacated and continued to ________________

12    at the
     the  hourhour of 11:00
               of ___:___   a.m.
                          __.m.

13    DATED
          DATED  6th
            this 8th
                  thisday
                       ___ofday
                             February,  2019.
                                of February, 2019.

14
15
                                               UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
